May 2, 1979


79-29       MEMORANDUM OPINION FOR THE CHIEF,
            COMMERCIAL LITIGATION BRANCH, CIVIL
            DIVISION

            Garnishment—Federal Employees—Consumer
            Credit Protection Act (15 U.S.C. § 1673)—Social
            Security Act (42 U.S.C. § 659)


   This responds to your request for our opinion whether the percentage
limits on wage garnishment for alimony and child support (hereafter
“ support” ) in § 303(b)(2) o f the Consumer Credit Protection Act, 15
U.S.C. § 1673(b)(2) (hereafter “ C C PA ” ), apply to the total o f multiple
garnishments. The question has been presented by multiple garnishments
o f a Federal employee’s wages for unpaid support under § 459(a) o f the
Social Security Act, 42 U .S.C . § 659(a). For the reasons that follow, it is
our opinion that the total o f multiple garnishments for support may not
exceed the percentage o f disposable income set by § 303(b)(2) o f the
CCPA. W hen the total proposed wage garnishments exceed this percent­
age, § 461(c) o f the Social Security Act, 42 U.S.C. § 661(c), requires that
the garnishments be satisfied on a first-come, first-served basis within that
limit.
   Under § 459(a), a Federal employee’s salary is subject to garnishment
for support “ in like m anner and to the same extent as if the United
States * * * were a private person.” Section 303(b)(2) o f the CCPA
limits garnishment “ to enforce any order for the support o f any person”
to between 50 percent and 65 percent o f the individual’s disposable in­
com e.1 A garnishment order beyond this limitation is unlawful.2 In addi­
tion, § 461(c) o f the Social Security Act, as amended, 42 U .S.C . § 661(c)



   1 The exact percentage depends on whether the individual is supporting another spouse or
dependent and whether the underlying debt is more than 12 weeks old. 15 U .S.C . § 1673
(b)(2).
   2 Consum er Credit Protection A ct, § 303(c), 15 U .S.C . § 1673(c). See, Hodgson v.
Cleveland Municipal Court, 326 F. Supp. 419 (N .D . O hio 1971).

                                           198
(Supp. 1978), provides that when two or more garnishment orders are re­
ceived for a Federal employee’s salary, they will be satisfied on a “ first-
come, first-served basis,” with the later garnishments satisfied out o f
“ such moneys as remain available” after satisfying the form er.3
   Section 459 o f the Social Security Act first made Federal salaries subject
to garnishment for support in 1975. At that time, the CCPA placed no
limit on the percentage o f income that could be garnisheed for support.4
As a result, there were several instances o f Federal employees garnisheed
for up to all o f their disposable earnings.5 In order to meet this problem,
Congress amended § 303(b) o f the CCPA and added § 461 to the Social
Security Act. See Pub. L. No. 95-30, 501, 91 Stat. 158. While there is no
direct discussion o f this precise issue in the legislative history, the general
purpose o f the amendm ent, and the discussion o f that purpose, indicates
Congress’ intent not to allow garnishments that would—in the aggre­
gate—exceed a reasonable percentage o f an individual’s income.
   These provisions originated in a floor amendment by Senator Nunn.
After stating that existing law permitted 100 percent garnishment, result­
ing in possible “ financial ruin” for the individual and his present spouse
and family, he stated that the amendment would place a percentage limit
on garnishment for support in order to leave the individual a reasonable
amount for his current needs.6 There was no other discussion on this
point. The Conference Report reiterates Senator N unn’s explanation.7
Thus, the legislative intent underlying § 303(b)(2) was to ensure that a por­
tion of his disposable income would remain available to an individual gar­
nisheed for unpaid support.8 If the percentage limit applied only to single
garnishments, a wage earner could be deprived o f substantially all his
disposable income by multiple garnishments. In order to comply with
Congress’ intent to protect a core o f disposable income,9 the percentage


   1 Although you have requested our advice with respect generally to the application o f the
percentage limitations in the C C PA , we understand that there is at least one case in point as
to which immediate action must be taken. The D epartm ent o f Commerce has been served
with two garnishment orders for an employee’s salary, one on behalf o f each o f his form er
spouses. If both are complied with 95 percent o f the employee’s disposable income will be
garnisheed. The D epartm ent o f Commerce has withheld 95 percent o f his disposable income
for the last pay period but has not yet paid it out.
   * See 15 U .S.C . § 1673(b) (1970).
   ’ See S. Rept. 1350, 94th C ong., 2d sess., at 2-3 (1976); 122 C o n g r e s s i o n a l R e c o r d 29822
(1976).
   ‘ 123 C o n g r e s s i o n a l R e c o r d S. 6726, S. 6728 (daily ed., April 29, 1977). See also S.
Rept. 1350, 94th C ong., 2d sess., at 2-3, 9-10.
   7 H. Conf. Rept. 263, 95th C ong., 1st sess., at 35 (1977).
   * We note that for other debts, no more than 25 percent o f disposable income is subject to
garnishment. Consum er Credit Protection Act, § 303(a), 15 U .S.C . § 1673(a) (1970). The
higher percentage subject to garnishment for support shows that Congress balanced the rela­
tive needs o f the wage earner and support creditor differently from those o f the commercial
creditor. See 122 C o n g r e s s i o n a l R e c o r d 29822 (1976) (Senator Allen).
   * It is, o f course, a familiar principle o f construction that a statute should not be construed
in a manner that will frustrate its basic purpose. See, e.g., Philbrook v. Glodgett 421 U.S.
707 (1975); United States v. Sisson , 399 U.S. 267 (1970); United States v. American Trucking
/Ijsn ., 310 U.S. 534, 543 (1940).

                                                  199
limit o f § 303(b)(2) o f the CCPA must be applied to the total of multiple
garnishments.
   Accordingly, it is our view that § 303(b)(2) o f the CCPA prohibits any
agency from paying more than the applicable percentage limitation on ac­
count o f multiple garnishments. Apportionm ent of the amount that may
be garnisheed is governed by § 461(c) o f the Social Security Act. Under
that section, the garnishment first served on the employer agency must be
satisfied insofar as possible. Remaining funds within the percentage limit
can then be applied to the second garnishment.

                                  L arry A . H am m ond
                           Deputy Assistant A ttorney General
                                                Office o f Legal Counsel




                                   200